Exhibit Index EXHIBIT NO. (99) Press release, dated October 2, 2010 issued by Franklin Electric Co., Inc. EXHIBIT 99 ADDITIONAL EXHIBITS Press Release For Immediate ReleaseFor Further Information Refer to:John J. Haines 260-824-2900 FRANKLIN ELECTRIC REPORTS AN INCREASE IN THIRD QUARTER EARNINGS PER SHARE OF 41 PERCENT Bluffton, Indiana – November 1, 2010 - Franklin Electric Co., Inc. (NASDAQ:FELE) reported third quarter 2010 diluted earnings per share of $0.52, an increase of 41 percent compared to 2009 third quarter diluted earnings per share of $0.37.Earnings per share before restructuring charges were $0.53, an increase of 33 percent compared to the prior year.Third quarter 2010 sales were $188.4 million, an increase of 13 percent compared to 2009 third quarter sales of $166.0 million.Year to date through September, consolidated sales were $538.8 million, an increase of 12 percent from the same period of 2009 and diluted earnings per share were $1.30 as reported or $1.55 before restructuring charges and legal settlements, an increase of 63 percent versus the first nine months of 2009. Scott Trumbull, Franklin Chairman and Chief Executive, commented: “We were pleased with our operational performance during the third quarter.Our organic consolidated sales growth was 12 percent; and earnings per share before restructuring charges increased by 33 percent to $0.53, which was reduced by about $0.01 per share due to the transaction expenses for our recently announced Petrotechnik acquisition. Water Systems sales grew by 11 percent compared to the third quarter 2009.All of the growth was organic and was well balanced among markets in North America, Europe and developing regions. Our Water Systems operating income before restructuring grew by 10 percent and was the highest third quarter operating income level for Water Systems in the Company’s history. Our Fueling Systems business had a strong third quarter.Overall Fueling Systems sales increased by 25 percent and operating income before restructuring increased by 65 percent compared to the third quarter last year.Internationally, Fueling Systems sales were particularly strong—growing by 73 percent during the quarter. An important element of our growth strategy for our Fueling Systems business is to expand and strengthen our international distribution network.The number of vehicles on the road in many international regions is growing rapidly—increasing the need for investment in new filling station infrastructure.In addition, we believe that many of the existing stations in international markets will be upgraded to operate more efficiently and to comply with more rigorous environmental standards.This too represents a growth opportunity for our Fueling Systems business.This is why we were particularly pleased to announce the acquisition of Petrotechnik Limited and its subsidiaries (“Petrotechnik”), a global supplier of pipe and containment systems for filling stations.By combining Petrotechnik with our existing pipe and containment business, Franklin Fueling is now the world’s leading supplier of these products.Petrotechnik is specified by many of the world’s largest petroleum retailers and will double our international Fueling Systems sales and strengthen our distribution network in Europe, Latin America, and Asia.After the Petrotechnik acquisition, international sales will represent about 50 percent of our total Fueling Systems revenues.” Key Performance Indicators: Earnings and Earnings Per Share Before and After Restructuringand Legal Matters For the Third Quarter For the First Nine Months (in millions except Earnings Per Share) Change Change Net Income attributable to FE Co.,Inc. $ $ 42
